Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Kobayashi has been overcome by applicants incorporation of claim 2 into claim 1.The Shibata published applications are not available as prior art under 35 USC 102(a)(2) as they do not name an additional inventor to the inventive entity of the present case. Kobayashi does not teach or suggest the use of the “polymerizable compound” of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
11-23-21
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765